Citation Nr: 0935863	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder. 

2. Entitlement to service connection for a lumbar spine 
disorder.  

3. Entitlement to service connection for traumatic brain and 
head injury.

4. Entitlement to service connection for severed tendons.

5. Entitlement to service connection for acid reflux.

6. Entitlement to service connection for a hiatal hernia.

7. Entitlement to service connection for nerve, left leg.

8. Entitlement to service connection for gout.

9. Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 
1976.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

In an August 2003 statement from the Veteran's daughter and 
signed by both the Veteran and his daughter, it was requested 
that VA use the evidence in this claim as new and material 
evidence to reopen his claims of entitlement to service 
connection for peptic ulcer disease and for prostatitis.  
This matter is referred to the RO for consideration.  

In July 2007, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

As noted in the Board's previous remand, the Veteran has 
identified additional relevant evidence, service treatment 
records, not currently associated with the claims folder, 
that may be in the possession of a federal agency.  He 
reports that, between the fall of 1975 and the summer of 
1976, he received treatment at a military facility located in 
Germany.  He has stated in his substantive appeal that he 
believes his "conditions" are a direct result of two 
incidents that occurred during military duty.   He states 
that he was with the Company B 3/33rd Armored Division.  When 
the Board remanded the claim, the location of the facility 
was indicated as Graffenvehr, Germany.  In October 2007, the 
RO requested that the NPRC attempt to locate records at that 
location.  In October 2008, the NPRC responded that the 
search could not be conducted based on the information 
furnished and that the index did not list the requested 
facility.  Research performed at the Board shows that the 
facility in question is located at Grafenwoehr, Germany.  
Additionally, in an August 2003 statement the Veteran 
reported being stationed at Kirch Goins, Germany.  Since 
these additional records are potentially relevant to his 
claims, attempts must be made to obtain them.  38 C.F.R. § 
3.159(c)(2).  See also Lind v. Principi, 3 Vet. App. 493, 494 
(1992) and Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  
see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) 
(the duty to assist extends to all potentially relevant 
documents).  Thus, another search at the proper facility for 
the additional service treatment records noted should be 
conducted.  

Further, in the August 2003 statement, the Veteran reported 
that after his injuries, he was removed from his unit and 
placed in isolation from other soldiers for approximately two 
weeks.  His service personnel records have not been 
associated with the claims file.  

In an October 2007 letter, the AMC requested that the Veteran 
complete a VA Form 21-4142 for the Department of Public Works 
of the Department of the Army so that VA could obtain his 
records.  The Veteran did not respond.  As the case must be 
remanded for the above reasons, additional efforts should be 
undertaken to obtain these records.  The Board points out 
that corresponding to VA's duty to assist the Veteran in 
obtaining information is a duty on the part of the Veteran to 
cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he 
duty to assist is not always a one-way street").

After the foregoing development has been completed, any 
additional development deemed appropriate should be 
undertaken, including examination of the Veteran if 
necessary.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran also seeks entitlement to nonservice-connected 
pension.  As the claims for service connection could affect 
his claim for nonservice-connected pension, the Board finds 
that the claims are inextricably intertwined and a Board 
decision at this time would be premature.  See Parker v.  
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet.  
App. 180, 183 (1991) (two issues are 'inextricably 
intertwined' when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).   

Accordingly, the case is REMANDED for the following action:

1.  Determine whether there are any 
existing military facilities in 
Grafenwoehr, Germany, or in Kirch Goins, 
Germany, that may have copies of the 
Veteran's service treatment records 
between the fall of 1975 and the summer 
of 1976, and if so, request the Veteran's 
records.  

2.  Make arrangements to obtain copies of 
the Veteran's service personnel records.  


3.  Make arrangements to obtain all 
medical and legal documents pertaining to 
the Veteran's claim under the Federal 
Employees Compensation Act resulting from 
his employment with the Department of 
Public Works of the Department of the 
Army.

4.  After the foregoing development has 
been completed, any additional 
development deemed appropriate should be 
undertaken, including examination of the 
Veteran if necessary.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

5.  Finally, the claims should be 
readjudicated.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

